DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0171582) in view of Campbell (US 2015/0251827).
Wang discloses a closure for bottles the closure comprising 10 to 70 wt.% of a first ethylene copolymer having a melt index b, of 10 g/I2min or less, and a density of from 0.920 to 0.960 g/cm3, and 90 to 30 wt.% of a second ethylene copolymer having a melt index b, of at least 50 g/10min; and a density higher than the density of the first ethylene copolymer, but less than 0.970 g/cm3, wherein the ratio (SCB1/SCB2) of the number of short chain branches per thousand carbon atoms in the first ethylene copolymer (SCB1) to the number of short chain branches per thousand carbon atoms in the second ethylene copolymer (SCB2) is greater than 0.5 (abstract, claims 1-26).
Wang does not disclose a cap portion, a tether portion, and a retaining means portion, the cap portion being molded to reversibly engage and cover a bottle opening, the retaining means portion being molded to irreversibly engage a bottle neck or an 
Campbell discloses a cap portion, a tether portion, and a retaining means portion, the cap portion being molded to reversibly engage and cover a bottle opening, the retaining means portion being molded to irreversibly engage a bottle neck or an upper portion of a bottle, and where the tether portion connects at least one point on the cap portion to at least one point on the retaining means portion made of plastic (paragraphs [0027] – [0043] and Figs. 12-14) for the purpose of providing an improved closure (paragraph [0005]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a cap portion, a tether portion, and a retaining means portion, the cap portion being molded to reversibly engage and cover a bottle opening, the retaining means portion being molded to irreversibly engage a bottle neck or an upper portion of a bottle, and where the tether portion connects at least one point on the cap portion to at least one point on the retaining means portion in Wang in order to provide an improved closure as taught or suggested by Campbell.
The terms molded and integrally molded are method limitations which are not germane to the patentability of a product in a product claim (MPEP 2113).
Wang discloses dependent claims 2-7 (claims 1-26, paragraphs [0054], [0071], [0092] and Table 5).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,046,491. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 11,046,491 substantially encompass the scope of instant claims 1-2 and 7.  The only difference is that instant claims 1-2 and 7 recite a tether as opposed to the elongated tether recited in claims 1-9 of 11,046,491.  It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a shorter tether in order to lower costs by using less material.
Claims 3-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,046,491 in view of Wang et al. (US 2014/0171582).
Claims 1-9 of U.S. Patent No. 11,046,491 do not recite wherein the at least one polymerized alpha-olefin comonomer is 1-octene, wherein the polyethylene composition has a tensile ultimate elongation of at least 600 percent, wherein the polyethylene composition has a tensile ultimate strength of at least 16 MPa.
Wang discloses wherein the at least one polymerized alpha-olefin comonomer is 1-octene, wherein the polyethylene composition has a tensile ultimate elongation of at least 600 percent, wherein the polyethylene composition has a tensile ultimate strength of at least 16 MPa (claims 1-26, paragraphs [0054], [0071], [0092] and Table 5) in 
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the at least one polymerized alpha-olefin comonomer is 1-octene, wherein the polyethylene composition has a tensile ultimate elongation of at least 600 percent, wherein the polyethylene composition has a tensile ultimate strength of at least 16 MPa in claims 1-9 of U.S. Patent No. 11,046,491 in order to provide high dimensional stability as taught or suggested by Wang.
Claims 1, 4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,625,914. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of U.S. Patent No. 10,625,914 substantially encompass the scope of instant claims 1, 4 and 7.  The only difference is that instant claims 1, 4 and 7 recite a tether as opposed to the elongated tether recited in claims 1-7 of 10,625,914.  It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a shorter tether in order to lower costs by using less material.
Claims 2-3 and 5-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,625,914 in view of Wang et al. (US 2014/0171582).
Claims 1-7 of U.S. Patent No. 10,625,914 do not recite wherein the first and second ethylene copolymer comprise polymerized ethylene and at least one polymerized alpha-olefin comonomer, wherein the polymerized ethylene is the majority 
Wang discloses wherein the first and second ethylene copolymer comprise polymerized ethylene and at least one polymerized alpha-olefin comonomer, wherein the polymerized ethylene is the majority species wherein the at least one polymerized alpha-olefin comonomer is 1-octene, wherein the polyethylene composition has a tensile ultimate strength of at least 16 MPa (claims 1-26, paragraphs [0054], [0071], [0092] and Table 5) in closure for a bottle (paragraph [0001]) for the purpose of providing high dimensional stability (paragraph [0016]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the first and second ethylene copolymer comprise polymerized ethylene and at least one polymerized alpha-olefin comonomer, wherein the polymerized ethylene is the majority species wherein the at least one polymerized alpha-olefin comonomer is 1-octene, wherein the polyethylene composition has a tensile ultimate strength of at least 16 MPa in claims 1-7 of U.S. Patent No. 10,625,914 in order to provide high dimensional stability as taught or suggested by Wang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        
MCM
August 31, 2021